Citation Nr: 0620944	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition due to 
Agent Orange exposure.


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern


INTRODUCTION

The veteran had active service from February 1956 to 
September 1974.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current skin condition to active service; nor is there any 
competent medical evidence showing diagnosis of or treatment 
for a skin condition until many years after service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

A review of the veteran's claims folder indicates a previous 
denial of service connection for a skin disability on January 
14, 1987.  The veteran now asserts that his current skin 
problems are due to Agent Orange exposure. Service personnel 
records reflect that the veteran served in Japan, Hawaii, and 
Thailand, but there is no evidence of record that he served 
in the Republic of Vietnam.

The veteran's retirement exam on March 27, 1974 noted a 
history of rashes on his hands due to photography-related 
chemicals he worked with in service, but there are no other 
service medical records relating to a skin disability.  A VA 
general medical examination dated June 27, 1986 found no 
chronic skin condition subject to service connection.  

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.  Essentially, "service connection" may be 
proven by evidence, establishing that a particular injury or 
disease resulting in disability was incurred coincident with 
active duty military service, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions.  38 C.F.R. 
§§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).  Certain 
chronic diseases may be presumed to have been incurred in 
service, even if there is no evidence of such, if shown to 
have manifested to a compensable degree within one year after 
the date of separation from active military service, or as a 
result of exposure to herbicide agents.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

Pursuant to 38 C.F.R. § 3.309(e), certain diseases will be 
presumed to be service connected due to exposure to herbicide 
agents.  A veteran will be presumed to have been exposed to 
herbicide agents if he or she served in the Republic of 
Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. § 
3.307(6)(iii).  Certain diseases, including chloracne or 
other acne form diseases consistent with chloracne and 
porphyria cutanea tarda, are associated with herbicide 
exposure for purposes of the presumption.  See 38 C.F.R. 
3.309(e).  These diseases must have become manifest to a 
degree of 10 percent or more within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  As there is 
no evidence that the veteran served in Vietnam during the 
requisite time period, exposure to an herbicide agent may not 
be presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Accordingly, service connection for a skin 
disorder as due to herbicide exposure on a presumptive basis 
is not established.

Similarly, the Board finds that service connection must be 
denied on a direct basis.  There is no current diagnosis 
establishing a nexus between the veteran's skin condition and 
his service.  Nor is there evidence of exposure to Agent 
Orange or evidence of treatment or diagnosis of a chronic 
skin disorder within the one-year presumptive period 
following the claimed Vietnam service.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  This lengthy period without 
complaint or treatment is evidence that there has not been 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran's lay opinion that his skin complaints are 
related to service is not competent medical evidence required 
to establish service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As the preponderance of the evidence 
is against finding that the veteran's current skin condition 
is related to or was incurred in service, service connection 
is denied.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the VA's duty to assist, the veteran's service 
medical records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available.  

  
ORDER

Service connection for a skin condition due to Agent Orange 
exposure is denied.









____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


